ORDER
PER CURIAM.
Gregory C. Chatten appeals the trial court’s grant of summary judgment in favor of Dennis Bampton, Tod Bampton, and Vernon Dury, II.1 We have reviewed de novo the briefs of the parties and the record on appeal, and we find Appellant’s claims of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2016).

. Chatten also named Jeremy Mclnturt and Cessna Aircraft Company as defendants in the petition, but Mclnturt filed for bankruptcy and is not included this appeal, and Chatten does not appeal the trial court's grant of summary judgment as to Cessna Aircraft Company.